     Case 1:19-cv-01459-DAD-JLT Document 52 Filed 11/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   RONALD F. MARTINEZ,                               Case No. 1:19-cv-01459-DAD-JLT (PC)
12                      Plaintiff,                     ORDER EXTENDING STAY
13           v.
14   D. BAUGHMAN, et al.,
15                      Defendants.
16

17           The Court has learned that the defendants are amenable to a settlement conference in this

18   case, but they have not heard whether the plaintiff is willing to participate in a settlement

19   conference. The Court will extend the stay currently in place until December 30, 2020. By that

20   date the defense will confirm whether the plaintiff wishes a settlement conference and contact the

21   ADR Coordinator, Sujean Park, to schedule a settlement conference. Absent extraordinary

22   circumstances, however, the Court does not anticipate extending the stay beyond December 30,

23   2020.

24
     IT IS SO ORDERED.
25

26      Dated:     November 23, 2020                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
